DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 12/22/2020 have been accepted. Claims 1-20 are still pending. Claims 1, 6, 9, 14, and 17 are amended. Applicant’s amendments to the claims have overcome each and every 103 rejection previously set forth in the Non-Final Office Action mailed 9/23/2020.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-13, and 15-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-13, and 15-20 of U.S. Patent No. 10,402,106. Although the claims at issue are not identical, they are not patentably distinct from each other because the dependent claims of the instant applications are identical to those of the Patent and the independent claims of the instant application are broader versions of those of the Patent as they exclude some of the specifications regarding the stream ID the fact that the access streams are read access streams.


Instant Application
Patent
1. (Currently Amended) A storage device comprising: at least one memory; at least one register storing a value indicating a number of parallel access streams associated with the at least one memory; and a controller configured to: receive, from a host device, a command to write data to the at least one memory, the command including a stream identifier; and write the data to the at least one memory based at least in part on the stream identifier, wherein the stream identifier indicates a particular access stream of the parallel access streams, and wherein the stream identifier is different from a memory address associated with the at least one memory.
A storage device comprising: at least one memory; at least one register storing a value indicating a number of parallel read access streams associated with the at least one memory; and a controller configured to: write data to the at least one memory based at least in part on a stream identifier, wherein the stream identifier is based at least in part on the value indicating the number of the parallel read access streams, wherein the stream identifier indicates a particular read access stream of the parallel read access streams, and wherein the stream identifier is different from a memory address associated with the at least one memory.
2. The storage device of claim 1, wherein the controller is further configured to write the data to the at least one memory based at least in part on a logical memory address received from the host device.
2. The storage device of claim 1, wherein the controller is further configured to write the data to the at least one memory based at least in part on a logical memory address received from a host device.
3. The storage device of claim 1, wherein the controller is further configured to receive the stream identifier from the host device prior to receiving the data from the host device.
3. The storage device of claim 1, wherein the controller is further configured to receive the stream identifier from a host device prior to receiving the data from the host device.
4. The storage device of claim 1, further comprising at least one of: a plurality of individually selectable memory areas; a plurality of individually selectable memory chips; or a plurality of individually selectable memory channels.
4. The storage device of claim 1, further comprising at least one of: a plurality of individually selectable memory areas; a plurality of individually selectable memory chips; or a plurality of individually selectable memory channels.
5. The storage device of claim 4, wherein the controller is further configured to select, based at least in part on the stream identifier, at least one of: a memory area of the plurality of individually selectable memory areas; a memory chip of the plurality of individually selectable memory chips; or a channel of the plurality of individually selectable memory channels
5. The storage device of claim 4, wherein the controller is further configured to select, based at least in part on the stream identifier, at least one of: a memory area of the plurality of individually selectable memory areas; a memory chip of the plurality of individually selectable memory chips; or a channel of the plurality of individually selectable memory channels.

7. The storage device of claim 1, wherein the at least one memory is one of NAND, eMMC, UFS, SD card, or SSD memory.
7. The storage device of claim 1, wherein the at least one memory is one of NAND, eMMC, UFS, SD card, or SSD memory.

8. The storage device of claim 1, the at least one register further storing at least one of: an indication of a width of channels in a set of channels; an indication of a number of channels in the set of channels; an indication of a number of memory chips in a set of memories; a number of memory chips per channel; or a number of planes implemented in an individual memory chip.
9. (Currently Amended) A method comprising: receiving data to be written to a storage device configured to be coupled to a host device, wherein the storage device comprises: at least one memory; and at least one register storing a value indicating a number of parallel access streams associated with the at least one memory; receiving, by the storage device and from the host device, a command to write the data to the at least one memory, the command including a stream identifier; and writing the data to the at least one memory based at least in part on the stream identifier, wherein the stream identifier indicates a particular access stream of the parallel access streams, and wherein the stream identifier is different from a memory address associated with the at least one memory.
9. A method comprising: receiving data to be written to a storage device configured to be coupled to a host device, wherein the storage device comprises: at least one memory; and at least one register storing a value indicating a number of parallel read access streams associated with the at least one memory; and writing the data to the at least one memory based at least in part on a stream identifier, wherein the stream identifier is based at least in part on the value indicating the number of the parallel read access streams, wherein the stream identifier indicates a particular read access stream of the parallel read access streams, and wherein the stream identifier is different from a memory address associated with the at least one memory.
10. The method of claim 9, further comprising: receiving a logical memory address from the host device; and writing the data to the at least one memory based at least in part on the logical memory address received from the host device.
10. The method of claim 9, further comprising: receiving a logical memory address from the host device; and writing the data to the at least one memory based at least in part on the logical memory address received from the host device.
11. The method of claim 9, further comprising receiving the stream identifier from the host device prior to receiving the data from the host device.
11. The method of claim 9, further comprising receiving the stream identifier from the host device prior to receiving the data from the host device.
12. The method of claim 9, wherein the storage device further comprises at least lee hayes Pn 509.324.92561 7Attorney Docket No. M089-0039USC3one of: a plurality of individually selectable memory areas; a plurality of individually selectable memory chips; or a plurality of individually selectable memory channels.
12. The method of claim 9, wherein the storage device further comprises at least one of: a plurality of individually selectable memory areas; a plurality of individually selectable memory chips; or a plurality of individually selectable memory channels.
13. The method of claim 12, further comprising selecting, based at least in part on 


15. The method of claim 9, wherein the at least one memory is one of NAND, eMMC, UFS, SD card, or SSD memory.
	
16. The method of claim 9, the at least one register further storing at least one of: an indication of a width of channels in a set of channels; an indication of a number of channels in the set of channels; an indication of a number of memory chips in a set of memories; a number of memory chips per channel; or a number of planes implemented in an individual memory chip.
16. The method of claim 9, the at least one register further storing at least one of: an indication of a width of channels in a set of channels; an indication of a number of channels in the set of channels; an indication of a number of memory chips in a set of memories; a number of memory chips per channel; or a number of planes implemented in an individual memory chip.
17. (Currently Amended) A host device comprising: an interface configured to couple the host device to a storage device, wherein the storage device comprises: at least one memory; and at least one register storing a value indicating a number of parallel access streams associated with the at least one memory; and a host controller configured to: detect the value indicating the number of the parallel access streams associated with the at least one memory; determine, based at least in part on the value indicating the number of the parallel access streams associated with the at least one memory, a stream identifier to be associated with data, wherein the stream identifier indicates a particular access stream of the parallel access streams; transmit, to the storage device, a command to write data to the at least one memory, the command including the stream identifier associated with the data; transmit, to the storage device, the data; and transmit, to the storage device, at least one memory address associated with the data, wherein the data is stored in the at least one memory based at least in part on the at least one memory address and the stream identifier, and wherein the stream identifier is 


18. The host device of claim 17, wherein the host controller is further configured to detect the value indicating the number of the parallel read access streams by at least reading the value indicating the number of the parallel read access streams from the at least one register of the storage device.
	
19. The host device of claim 17, wherein the host controller is configured to detect the value indicating the number of the parallel access streams by at least receiving the value indicating the number of the parallel access streams from the storage device.
19. The host device of claim 17, wherein the host controller is configured to detect the value indicating the number of the parallel read access streams by at least receiving the value indicating the number of the parallel read access streams from the storage device.
20. The host device of claim 17, wherein the host controller is configured to determine the stream identifier based in part on at least one of: an application associated with the data; a data type associated with the data; or one or more hardware devices associated with the data.
20. The host device of claim 17, wherein the host controller is configured to determine the stream identifier based in part on at least one of: an application associated with the data; a data type associated with the data; or one or more hardware devices associated with the data.


Allowable Subject Matter
Claims 1-20 allowed. After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the amended limitation to the independent claims “and a controller configured to: receive, from a host device, a command to write data to the at least one memory, the command including a stream identifier; and write the data to the at least one memory based at least in part on the stream identifier, wherein the stream identifier indicates a particular access stream of the parallel access streams, and wherein the stream identifier is different from a memory address associated with the at least one memory” The following is an examiner’s statement of reasons for allowance:
paragraphs [0035] and [0041].
NAKATA et al., (US 2009/0144527 Al), part of the prior art of record, teaches "a stream identifier" "and wherein, the controller is further configured to receive the stream identifier from the host prior to transferring the data." in paragraph [0065] by using input streams. For the same reasons given in the parent application 15/705,559 as well as the fact that neither reference alone nor in combination teach “a command to write data to the at least one memory, the command including a stream identifier”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the applicant amended the claims with the limitation “a command to write data to the at least one memory, the command including a stream identifier” to overcome the prior rejections set forth in the Non-Final Rejection mailed 9/23/2020. Therefore the claims are indicated as allowable over the prior art. 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132